Order entered April 5, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00019-CV

             IN THE ESTATE OF WILLIAM L. MOORE, JR., DECEASED

                          On Appeal from the Probate Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. PR-17-0037-2

                                          ORDER
       Appellees’ motion to realign the parties is GRANTED. We DIRECT the Clerk to

realign the parties on the Court’s docket such that appellants are Patricia Akin and Linda Lenz

and appellees are Arkansas Arts Center and Arkansas Symphony Orchestra.


                                                     /s/   LANA MYERS
                                                           PRESIDING JUSTICE